BLODGETT, P. J.
Petition for divorce on grounds of extreme cruelty and continued drunkenness.
The Court is of the opinion that petitioner has established a case of con tinued drunkenness by the testimony.
Decision for petitioner upon that ground.
The Court is further of the opinion from the testimony that the custody of the six minor children should be given to petitioner subject to such op portunity on the part of respondent to see and visit such children as may be provided in a decree for that purpose to -be hereinafter entered upon a hearing.